DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments with respect to 35 U.S.C. 102 rejection of claims 1, 4, 14 and 16-17 have been considered and found persuasive due to rewriting the allowable subject matter of claim 2 into independent claims 1, 4, 14 and 16-17, and the rejection has been withdrawn. See detailed reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Edmondson on 5/31/2022.
The application has been amended as follows: 

Claim 6,
	A learning device comprising: 
a memory; and 
processing circuitry coupled to the memory and configured to: 
receive an input of a training input audio signal that is an audio signal in which sounds from a plurality of sound sources are mixed, and an input of supplemental information, and output an estimation result of mask information that identifies a mask for extracting a sound of any one of the sound sources included in an entire or a part of a signal identified by the supplemental information, the signal being included in the training input audio signal, 
cause a neural network to iterate a process of outputting the estimation result of the mask information, 
update parameters of the neural network, based on a result of a comparison between information corresponding to the estimation result of the mask information obtained by the neural network, and information corresponding to correct answer mask information given in advance for the training input audio signal, 
cause the neural network to output an estimation result of the mask information for a different sound source, by inputting a different piece of the supplemental information to the neural network at each iteration, wherein the supplemental information is information for identifying a remaining signal resultant of removing a signal of a sound source corresponding to the estimation result of the mask information obtained in a past, the signal being included in the input audio signal, from the input audio signal, and 
update parameters of the neural network in such a manner that the estimation result of the mask information is brought closer to the correct answer mask information.

Allowable Subject Matter
Claims 1, 3, 5-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: for claims 1, 5-6, 14 and 16-17: Droppo et al. (US 2018/0254040) teaches  receive an input of an input audio signal that is an audio signal in which sounds from a plurality of sound sources are mixed, and an input of supplemental information, and output an estimation result of mask information that identifies a mask for extracting a sound of any one of the sound sources included in an entire or a part of a signal included in the input audio signal, the signal being identified by the supplemental information, cause a neural network to iterate a process of outputting the estimation result of the mask information, and cause the neural network to output an estimation result of the mask information for a different sound source, by inputting a different piece of the supplemental information to the neural network at each iteration (Droppo [Figs. 1-3] [0022] [0026] [0035-0041] [0047-0048]).
The difference between the prior art and the claimed invention is that Droppo does not explicitly teach wherein the supplemental information is information for identifying a remaining signal resultant of removing a signal of a sound source corresponding to the estimation result of the mask information obtained in a past, the signal being included in the input audio signal, from the input audio signal.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Droppo to include wherein the supplemental information is information for identifying a remaining signal resultant of removing a signal of a sound source corresponding to the estimation result of the mask information obtained in a past, the signal being included in the input audio signal, from the input audio signal. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656